DETAILED ACTION
Response to Amendment
In the amendment dated 6/6/22, the following has occurred: Claim 14 has been amended.
The 112 rejection has been withdrawn in response to the amendment of Claim 14.
Claims 1-20 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 6/6/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is has been considered by the examiner.


Claim Rejections - 35 USC § 102
Claims 1-4, 9-10, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koutari et al., US 20190207184 (hereinafter, Koutari).
As to Claim 1:
	Koutari discloses a battery, comprising: 
	a battery cell comprising a pressure relief mechanism, the pressure relief mechanism being disposed at a first wall of the battery cell, and the pressure relief mechanism being configured, when an internal pressure or temperature of the battery cell reaches a threshold, to be actuated to release the internal pressure or temperature ([0029], Fig. 3); and
	a thermal management component configured to accommodate a fluid to adjust a temperature of the battery cell (Fig. 3 - the component accommodates the air/fluid around the battery to affect/adjust the temperature of the battery cell); 
wherein a first surface of the thermal management component is attached to the first wall of the battery cell, the thermal management component is configured to be capable of being damaged by emissions discharged from the battery cell when the pressure relief mechanism is actuated, such that the emissions pass through the thermal management component ([0029], Fig. 3 – the thermal management component is capable to being damaged/deformed by the emissions/discharge as shown in Figure 6).  

    PNG
    media_image1.png
    1453
    1424
    media_image1.png
    Greyscale

As to Claim 2:
	Koutari discloses the thermal management component is provided with a weakened zone (135), and the weakened zone is configured to be capable of being damaged by the emissions when the pressure relief mechanism is actuated, such that the emissions pass through the weakened zone (see Fig. 3 above).  
As to Claim 3:
	Koutari discloses the thermal management component is provided with a recess arranged opposite to the pressure relief mechanism, and a bottom wall of the recess forms the weakened zone (see Fig. 3 above).  
As to Claim 4:
	Koutari discloses the recess is disposed on a surface of the thermal management component facing the first wall (see Fig. 3 above).  

    PNG
    media_image2.png
    629
    1177
    media_image2.png
    Greyscale

As to Claim 9:
	Koutari discloses a portion of the thermal management component around the weakened zone is capable of being damaged by the emissions, such that the fluid is discharged from interior of the thermal management component ([0029], Fig. 3 – the thermal management component is capable to being damaged/deformed by the emissions/discharge as shown in Figure 6).  
As to Claim 10:
	Koutari discloses a side face of the recess is capable of being damaged by the emissions, such that the fluid is discharged from interior of the thermal management component ([0029], Fig. 3 – the thermal management component is capable to being damaged/deformed by the emissions/discharge as shown in Figure 6).  
As to Claim 12:
	Koutari discloses the recess is configured as an avoidance chamber for enabling the pressure relief mechanism to be opened when the pressure relief mechanism is actuated (See Fig. 3 below).  

    PNG
    media_image3.png
    717
    1270
    media_image3.png
    Greyscale

As to Claim 13:
	Koutari discloses the recess has a depth greater than 1 mm (see “current collecting plate… 15. Mm or more…” [0060], Figs. 2-3).  
As to Claim 14:
	Koutari discloses a ratio of the area of the opening of the recess to the area of the pressure relief mechanism ranges from 0.5 to 2 (see Fig. 3 above – the pressure relief mechanism is about the same (approx. 1) area as the opening of the recess).  
As to Claim 15:
	Koutari discloses at least a portion of the pressure relief mechanism protrudes outward from the first wall (Fig. 6 – the pressure relief mechanism protrudes outward or it being flow outward as a result of the emission passing through it), and the avoidance chamber (see Fig. 3 above) is configured to accommodate the at least portion of the pressure relief mechanism (see Fig. 6 – the avoidance chamber is the area where the pressure relief mechanism resides after it is being blown out).  
As to Claim 18:
	Koutari discloses an electrical chamber configured to accommodate a plurality of battery cells ([0045], Fig. 2 – battery holder 2); and
	a collection chamber configured to collect the emissions when the pressure relief mechanism is actuated (see Fig. 3 below);
 
    PNG
    media_image4.png
    717
    1270
    media_image4.png
    Greyscale

wherein the thermal management component is configured to isolate/separate the electrical chamber from the collection chamber (see Fig. 3 above - the thermal management component is in between the housing the collection chamber so it is effectively isolate/separate them).  
As to Claim 19:
	Koutari discloses the thermal management component is configured to be capable of being damaged by the emissions when the pressure relief mechanism is actuated, such that the emissions pass through the thermal management component and enter the collection chamber (Fig. 6 – plates 3 and 5 are capable to being damaged/bend as shown in Figure 6 as a result of the emission passing through them).
As to Claim 20:
	Koutari discloses a power consumption device [0044, 0068], comprising: a battery, comprising: 
	a battery cell comprising a pressure relief mechanism, the pressure relief mechanism being disposed at a first wall of the battery cell, and the pressure relief mechanism being configured, when an internal pressure or temperature of the battery cell reaches a threshold, to be actuated to release the internal pressure or temperature ([0029], Fig. 3); and
	a thermal management component configured to accommodate a fluid to adjust a temperature of the battery cell (Fig. 3 - the component accommodates the air/fluid around the battery to affect/adjust the temperature of the battery cell); 
wherein a first surface of the thermal management component is attached to the first wall of the battery cell, the thermal management component is configured to be capable of being damaged by emissions discharged from the battery cell when the pressure relief mechanism is actuated, such that the emissions pass through the thermal management component ([0029], Fig. 3 – the thermal management component is capable to being damaged/deformed by the emissions/discharge as shown in Figure 6).  

    PNG
    media_image1.png
    1453
    1424
    media_image1.png
    Greyscale










Claim Rejections - 35 USC § 103
Claims 5-7, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koutari as applied to claims 1, 4, and 10 above, and further in view of Hwang, US 20130126382.
As to Claim 5:
	Koutari discloses the thermal management component comprises a first thermally conductive plate (3) and a second thermally conductive plate (5), the first thermally conductive plate is located between the first wall and the second thermally conductive plate and attached to the first wall, a first region of the first thermally conductive plate is recessed away from the second thermally conductive plate to form the recess, and the first region is connected to the second thermally conductive plate (see Fig. 3 below).  

    PNG
    media_image5.png
    629
    1270
    media_image5.png
    Greyscale

	Koutari does not disclose a first thermally conductive plate having recess structure toward the second thermally conductive plate.
	In the same field of endeavor, Hwang also discloses a battery with a pressure relief device ([0005], Fig. 1) similar to that of Koutari.  The relief device has a recess structure toward the second plate or away from the center as shown in Figure 1 as to allow the relief device to break away by having the annular trench 34.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an annular trench or a recess toward the second plate as to allow the relief device to break away and release the gas/liquid (Fig. 1, [0005]).
As to Claim 6:
	Koutari discloses the first region is provided with a through hole (36), and a radial dimension of the through hole is about or greater than that of the recess (see Fig. 3 below).

    PNG
    media_image6.png
    629
    1270
    media_image6.png
    Greyscale

Koutari does not disclose radially dimension of the through-hole is less than the recess.
	In the same field of endeavor, Hwang also discloses a battery with a pressure relief device ([0005], Fig. 1) similar to that of Koutari.  The relief device has a recess structure toward the second plate or away from the center as shown in Figure 1 as to allow the relief device to break away by having the annular trench 34.  Thus, by having a recess away from the center and/or toward the second plate, the radially dimension of the through-hole is less than the recess.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an annular trench or a recess toward the second plate as to allow the relief device to break away and release the gas/liquid (Fig. 1, [0005]).
As to Claim 7:
	Koutari discloses a thickness of the second thermally conductive plate corresponding to the through hole is less than that of the second thermally conductive plate in other regions (see Fig. 3 above – in this case the thickness of the second thermally conductive is zero and less than the region outside of the through hole).
As to Claim 11:
	Koutari discloses a radial dimension of the recess gradually decreases in a direction toward the pressure relief mechanism (213) (see Fig. 3 below).  

    PNG
    media_image5.png
    629
    1270
    media_image5.png
    Greyscale

	Koutari does not disclose a first thermally conductive plate having recess structure toward the second thermally conductive plate.
	In the same field of endeavor, Hwang also discloses a battery with a pressure relief device ([0005], Fig. 1) similar to that of Koutari.  The relief device has a recess structure toward the second plate or away from the center as shown in Figure 1 as to allow the relief device to break away by having the annular trench 34.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate an annular trench or a recess toward the second plate as to allow the relief device to break away and release the gas/liquid (Fig. 1, [0005]).
As to Claims 16 and 17:
	Koutari discloses a second wall of the battery cell is provided with an electrode terminal, and the second wall is different from the first wall (see Fig. 3).  However, Koutari does not disclose that the second wall is provided with at least two electrode terminals.  
	Hwang as discloses in Figure 2 shows that the positive and negative electrodes can be disposed on the same side as depended on the application that accommodates the terminals to be on the same side or on different side ([0017], Fig. 2).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the battery of Koutari as to accommodate both terminals on the same side as taught by Hwang as terminals on the same side or both ends depending on the application and/or shape of the device.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koutari as applied to claims 1, 4, and 10 above, and further in view of Hermann et al., US 20100273034 (hereinafter, Hermann).
	Koutari discloses thin/weak portion as shown above, but does not disclose that different material with low melting point can be used instead.
	In the same field of endeavor, Hermann also disclose a thermal management system similar to that of Koutari (Abstract).  Hermann further discloses that different material with low melting point can be used as to promote enclosure failure at the point where the lower melting point temperature is used as to create a weak point similar in concept of Koutari [0008].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate lower melting point temperature as to further create a weak point to the battery system of Koutari as taught by Hermann as to promote enclosure failure at the point where the lower melting point temperature is used as to create a weak point similar in concept of Koutari [0008].
Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive.
Applicant’s first contention is that Koutari does not disclose the thermal management component.  Specifically, applicant argued that the thermal management component as disclosed by Koutari is not a thermal management component configured to accommodate a fluid to adjust a temperature of the battery cell, wherein a first surface of the thermal management component is attached to the first wall of the battery cell, the thermal management component is configured to be capable of being damaged by emissions discharged from the battery cell when the pressure relief mechanism is actuated, such that the emissions pass through the thermal management component, as recited in claim 1.  However, the office respectfully disagrees.  Koutari discloses a thermal management component structure as shown below:

    PNG
    media_image7.png
    372
    752
    media_image7.png
    Greyscale

As explained in the rejection above, the fluid that the thermal management comment utilized and accommodated is air.  Air has heat exchange capacity and is able to adjust the temperature by absorbing the heat.  The heated air then damages the thermal management component structure above and escapes the battery cell.  The lead plate is only part of the thermal management component.  As shown above, the oval shape shows the general structure of Kothari’s thermal management component.
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723